          Case 3:17-cv-05769-RJB Document 260 Filed 03/12/20 Page 1 of 4




 1                                                                    The Honorable Robert J. Bryan

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6                        WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
 7
     UGOCHUKWU GOODLUCK
 8   NWAUZOR, FERNANDO AGUIRRE-                        No. 17-cv-05769-RJB
     URBINA, individually and on behalf of all
 9   those similarly situated,                         DECLARATION OF JAMAL N.
                                                       WHITEHEAD IN SUPPORT OF
10                                   Plaintiffs,       PLAINTIFFS’ MOTIONS IN
                                                       LIMINE
11           v.

12   THE GEO GROUP, INC., a Florida
     corporation,
13
                                    Defendant.
14

15           I, JAMAL N. WHITEHEAD, declare as follows:

16           1.     I am over the age of eighteen, competent to testify in this matter, and do so

17   based on personal knowledge.

18           2.     Before filing this motion, I conferred with GEO’s counsel by telephone on

19   March 9 and 11, 2020. We discussed the parties’ proposed motions in limine in an effort to

20   resolve any disputes. The parties agreed on several issues, and expect to submit a stipulation

21   containing those agreements this same day or soon after. One such stipulation is an agreement

22   between the parties that neither Plaintiffs nor members of the class shall be referred to as

23   “illegals.”

24
      W HI TE HEA D DE CL. I N SU P PO RT O F             SCHROETER GOLDMARK & BENDER
                                                             810 Third Avenue ● Suite 500 ● Seattle, WA 98104
      PLT F S.’ M T N S. I N L I M I NE                         Phone (206) 622-8000 ● Fax (206) 682-2305
25     (17-cv-05769-RJB ) − 1
          Case 3:17-cv-05769-RJB Document 260 Filed 03/12/20 Page 2 of 4




 1               3. Mr. Aguirre-Urbina’s criminal history is as follows:

 2    Disposition      Description                     Type                       Sentence
      Date
 3
      05/31/2012       Delivery of controlled          Felony                     12 months + 1 day
 4                     substance, methamphetamine      Conviction

 5    05/31/2012       Possession with intent to       Felony                     12 months + 1 day
                       deliver, methamphetamine        Conviction
 6    05/31/2012       Possession with intent to       Felony                     6 months
                       deliver, marijuana              Conviction
 7
      01/25/2011       Theft 3                         Bail Forfeiture            None
 8
      06/30/2010       Obstruction                     Misdemeanor                365 days, 365 days
                                                       Conviction                 suspended
 9
      12/01/2009       Malicious Mischief              Misdemeanor                90 days, with 90 days
10                                                     Conviction                 suspended

11    03/17/2009       Possession of marijuana         Misdemeanor                90 days, with 89 days
                                                       Conviction                 suspended
12    03/17/2009       False Statements                Misdemeanor                90 days, with 89 days
                                                       Conviction                 suspended
13

14
            4.      On March 11, 2020, counsel for GEO suggested that to the extent it was
15
     permitted to inquire about Mr. Aguirre-Urbina’s mental state, that any such examination would
16
     occur outside the presence of the jury.
17
            5.      Attached as Exhibit A is a true and correct copy of an excerpt from the
18
     Deposition of Ugochukwu Goodluck Nwauzor on June 19, 2018.
19
            6.      GEO has identified over a dozen witnesses from various Washington agencies
20
     and all but a few of its proposed exhibits relate to Washington correctional facilities and
21
     programs, including proposed exhibits A-14–A-104, A-111–A-114, A-119–A-217, A-224A-
22
     227, A-230, and A-232A-233.
23

24
      W HI TE HEA D DE CL. I N SU P PO RT O F             SCHROETER GOLDMARK & BENDER
                                                              810 Third Avenue ● Suite 500 ● Seattle, WA 98104
      PLT F S.’ M T N S. I N L I M I NE                          Phone (206) 622-8000 ● Fax (206) 682-2305
25     (17-cv-05769-RJB ) − 2
          Case 3:17-cv-05769-RJB Document 260 Filed 03/12/20 Page 3 of 4




 1           I declare under penalty of perjury under the laws of the United States that the foregoing

 2   is true and correct.

 3           DATED at Seattle, Washington this 12th day of March, 2020.

 4
                                               s/ Jamal N. Whitehead
 5                                             JAMAL N. WHITEHEAD

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
      W HI TE HEA D DE CL. I N SU P PO RT O F               SCHROETER GOLDMARK & BENDER
                                                               810 Third Avenue ● Suite 500 ● Seattle, WA 98104
      PLT F S.’ M T N S. I N L I M I NE                           Phone (206) 622-8000 ● Fax (206) 682-2305
25     (17-cv-05769-RJB ) − 3
          Case 3:17-cv-05769-RJB Document 260 Filed 03/12/20 Page 4 of 4




 1                                 CERTIFICATE OF SERVICE

 2          I hereby certify that on March 12, 2020, I electronically filed the foregoing with the
     Clerk of the Court using the CM/ECF system which will send notification of such filing to the
 3   following:

 4    Devin T. Theriot-Orr                        R. Andrew Free
      OPEN SKY LAW, PLLC                          THE LAW OFFICE OF R. ANDREW FREE
 5    20415 – 72nd Avenue South, Suite 110        PO Box 90568
      Kent, WA 98032                              Nashville, TN 37209
 6    devin@opensky.law                           andrew@immigrantcivilrights.com
      Attorney for Plaintiff                      Attorney for Plaintiff
 7
      Meena Menter                                Joan K. Mell
 8    MENTER IMMIGRATION LAW PLLC                 III BRANCHES LAW, PLLC
      8201 – 164th Avenue NE, Suite 200           1019 Regents Boulevard, Suite 204
 9    Redmond, WA 98052                           Fircrest, WA 98466
      meena@meenamenter.com                       joan@3ebrancheslaw.com
10    Attorney for Plaintiff                      Attorney for Defendant

11    Colin L. Barnacle
      Ashley E. Calhoun
12    Christopher J. Eby
      Adrienne Scheffey
13    Allison N. Angel
      AKERMAN LLP
14    1900 Sixteenth Street, Suite 1700
      Denver, CO 80202
15    colin.barnacle@akerman.com
      ashley.calhoun@akerman.com
16    christopher.eby@akerman.com
      allison.angel@akerman.com
17    adrienne.scheffey@akerman.com
      Attorneys for Defendant
18

19          DATED at Seattle, Washington this 12th day of March, 2020.

20                                                   s/ Virginia Mendoza
                                                     VIRGINIA MENDOZA, Legal Assistant
21                                                   SCHROETER GOLDMARK & BENDER
                                                     810 Third Avenue, Suite 500
22                                                   Seattle, WA 98104
                                                     Phone: (206) 622-8000/Fax: (206) 682-2305
23                                                   Email: mendoza@sgb-law.com

24
      W HI TE HEA D DE CL. I N SU P PO RT O F             SCHROETER GOLDMARK & BENDER
                                                             810 Third Avenue ● Suite 500 ● Seattle, WA 98104
      PLT F S.’ M T N S. I N L I M I NE                         Phone (206) 622-8000 ● Fax (206) 682-2305
25     (17-cv-05769-RJB ) − 4
